Case: 12-11558    Date Filed: 08/08/2012   Page: 1 of 6

                                                           [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 12-11558
                          Non-Argument Calendar
                        ________________________

                 D. C. Docket No. 1:05-cr-00017-MP-GRJ-1

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                   versus

GREGORY J. HALL,

                                                           Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                              (August 8, 2012)

Before TJOFLAT, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:

     Gregory Hall, appearing pro se, appeals the district court’s denial of his
              Case: 12-11558     Date Filed: 08/08/2012   Page: 2 of 6

motion, filed pursuant to 18 U.S.C. § 3582(c)(2), for a sentence reduction based on

Amendment 750 to the United States Sentencing Guidelines. After a review of the

record and the parties’ briefs, we affirm.

      In March of 2007, a jury convicted Mr. Hall of conspiring to distribute and

possess more than 5 kilograms of cocaine and more than 50 grams of crack

cocaine with the intent to distribute in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(iii), and 846 (count one). Mr. Hall was also convicted of distributing

more than 5 grams of crack cocaine in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(B)(iii) (count two) and acquitted of a third drug charge (count three).

      Mr. Hall qualified as a career offender under U.S.S.G. § 4B1.1, which

subjected him to an enhanced offense level of 37, one level higher than his

original base offense level of 36, and a criminal history category of VI. Based on

offense level 37 and criminal history category VI, Mr. Hall’s advisory guideline

range was 360 months’ imprisonment to life imprisonment. Mr. Hall, however,

had two prior felony drug convictions, making him subject to two statutory

mandatory minimum sentences: life imprisonment for his conviction on count one;

and 120 months imprisonment for his conviction on count two. See §§

841(b)(1)(A)(iii) and (b)(1)(B)(iii). On June 21, 2007, the district court sentenced

Mr. Hall to a term of life imprisonment on count one and a concurrent sentence of

                                             2
              Case: 12-11558    Date Filed: 08/08/2012   Page: 3 of 6

360 months’ imprisonment on count two.

      In March of 2012, the district court considered, sua sponte, whether Mr.

Hall was entitled to a sentence reduction under 18 U.S.C. § 3582(c)(2) in light of

Amendment 750 to the United States Sentencing Guidelines. Amendment 750,

which was made retroactive by the Sentencing Commission, provided a reduction

in base offense levels for crack cocaine offenses in U.S.S.G. § 2D1.1(c). The

district court denied a § 3582(c)(2) reduction on the ground that Amendment 750

did not lower Mr. Hall’s applicable guideline range because of the operation of the

career offender § 4B1.1 enhancement. See R1:505.

      Mr. Hall appeals the denial of a sentence reduction under § 3582(c)(2). He

argues that he was not sentenced as a career offender, and therefore the district

court had jurisdiction to reduce his sentence. Mr. Hall also contends that his

sentence should be reduced because of the Fair Sentencing Act of 2010. We are

not persuaded by Mr. Hall’s arguments.

      A district court’s denial of a § 3582(c)(2) motion to reduce a sentence based

on a subsequent amendment to the Sentencing Guidelines is generally reviewed

for abuse of discretion. See United States v. Brown, 332 F.3d 1341, 1343 (11th

Cir. 2003). Nevertheless, “[i]n a § 3582(c)(2) proceeding, ‘we review de novo the

district court’s legal conclusions regarding the scope of its authority under the

                                         3
              Case: 12-11558    Date Filed: 08/08/2012   Page: 4 of 6

Sentencing Guidelines.’” United States v. Moore, 541 F.3d 1323, 1326 (11th Cir.

2008) (quoting United States v. White, 305 F.3d 1295, 1299 (11th Cir. 2005)). We

can affirm the district court on any legal ground supported by the record even if

the reason differs from the one relied upon by the district court. See United States

v. Al-Arian, 514 F.3d 1184, 1189 (11th Cir. 2008).

      Where a defendant is sentenced based on a range that is subsequently

lowered by the Sentencing Commission through a retroactive amendment, a

district court may modify the defendant’s sentence. See § 3582(c)(2). A defendant

is not entitled to a sentence reduction, however, when “an amendment ... is

applicable to the defendant but the amendment does not have the effect of

lowering the defendant’s applicable guideline range because of the operation of

another guideline or statutory provision (e.g., a statutory mandatory minimum term

of imprisonment).” U.S.S.G. § 1B1.10(b)(1), cmt. n. 1(a). Thus, a defendant

sentenced as a career offender under § 4B1.1 is not entitled to a § 3582(c)(2)

sentence reduction based on a retroactive amendment to the base offense levels for

crack cocaine offenses provided in § 2D1.1(c). See Moore, 541 F.3d at 1327.

Likewise, a district court may not grant a sentence reduction pursuant to §

3582(c)(2) to a defendant who was sentenced based upon a statutory mandatory

minimum sentence. See United States v. Mills, 613 F.3d 1070, 1078 (11th Cir.

                                         4
              Case: 12-11558    Date Filed: 08/08/2012   Page: 5 of 6

2010); United States v. Williams, 549 F.3d 1337, 1341–42 (11th Cir. 2008).

      Here, as indicated in the presentence investigation report, Mr. Hall qualified

as a career offender, and therefore, his advisory guideline range was determined

by the enhanced offense level and criminal history category in § 4B1.1. As a

result, Mr. Hall is not entitled to a § 3582(c)(2) sentence reduction based on

Amendment 750 because that amendment only modifies the guideline ranges for

crack cocaine offenses in § 2D1.1. See Moore, 541 F.3d at 1327 (holding that

defendants sentenced as a career offenders under § 4B1.1 are not entitled to

sentence reductions based on amendment to the base offense levels for crack

cocaine offenses in § 2D1.1). In addition, Mr. Hall’s mandatory life sentence on

count one was based on the application of § 841(b)(1)(A)(iii), which remains

unaffected by Amendment 750. See Mills, 613 F.3d at 1077–78 (holding that

defendants sentenced pursuant to a mandatory minimum pursuant to §

841(b)(1)(A)(iii) are not entitled to a sentence reduction based on an amendment

to the crack cocaine guideline ranges in § 2D1.1).

      The Fair Sentencing Act of 2010 does not entitle Mr. Hall to a sentence

reduction because he was sentenced before the effective date of the Act (i.e.,

August 3, 2010). See United States v. Powell, 652 F.3d 702, 710 (7th Cir. 2011)

(“[T]he Fair Sentencing Act does not apply retroactively to sentences imposed

                                         5
                Case: 12-11558   Date Filed: 08/08/2012   Page: 6 of 6

before that Act was signed into law.”) (citing United States v. Gomes, 621 F.3d

1343, 1346 (11th Cir. 2010)). See also Dorsey v. United States, 132 S. Ct. 2321,

2335, — U.S. —, —, (2012) (holding that Fair Sentencing Act applies to

defendants sentenced after the effective date of the Act: “We have explained how

in federal sentencing the ordinary practice is to apply new penalties to defendants

not yet sentenced, while withholding that change from defendants already

sentenced.”).

      Accordingly, the district court’s denial of Mr. Hall’s § 3582(c)(2) motion

for a sentence reduction is affirmed.

      AFFIRMED.




                                         6